Claims 1-13, are pending in this application.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13, are rejected under 35 U.S.C. 112, first paragraph, because the specification does not reasonably provide enablement for the claimed compounds. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope therewith. 
“’In the context of determining whether sufficient “utility as a drug, medicant, and the like in human therapy” has been alleged, it is proper for the examiner to ask for substantiating evidence unless one with ordinary skill in the art would accept the [invention] as obviously correct.” In re Jolles, 628 F.2d 1327, 1332 (Fed. Cir. 1980), citing In re Novak, 306 F.2d 924 (CCPA 1962); see 340 F.2d 974, 977-78 (CCPA 1965).  
“A specification disclosure which contains a teaching of the manner and process of making and using the invention . . . must be taken as in compliance with the enabling requirement of the first paragraph of § 112 unless there is reason to doubt the objective truth of the statements contained therein which must be relied on for enabling support.” In re Brana, 51 F.3d 1560 (Fed. Cir. 1995), Id. at 1566, quoting Marzocchi, 439 F.2d 220, 223 (CCPA 1971); Fiers v. Revel, 984 F.2d 1164, 1171-72 (Fed. Cir. 1993), quoting Marzocchi, 439 F.2d at 223; see also Armbruster, 512 F.2d 676, 677 (CCPA 1975); Knowlton, 500 F.2d 566, 571 (CCPA 1974); Bowen, 492 F.2d 859 (CCPA 1974); Hawkins, 486 F.2d 569, 576 (CCPA 1973). 
Where there is “no indication that one skilled in the art would accept without question and no evidence has been presented to demonstrate that the claimed products do have those effects Novak, 306 F.2d at 928, an applicant has failed to sufficiently demonstrate sufficient utility and therefore cannot establish enablement.”’ In re Rasmusson, 75 USPQ2d 1297 (CAFC 2005).  The scope of the claimed invention is not enabled without undue experimentation for the following reasons:
For rejection under 35 U.S.C. 112, first paragraph, the following factors must be considered. In re Wands, 8 USPQ2d 1400, 1404 (CAFC, 1988):   “The factors to be considered [in making an enablement rejection] have been summarized as, a) the breadth of the claims, b) the amount of direction or guidance presented, c) the presence or absence of working examples, d) the nature of the invention, e) the state of the prior art, f) the relative skill of those in that art, g) the predictability or unpredictability of the art, h) and, the quantity of experimentation necessary, In re Rainer, 146 USPQ 218 (1965); In re Colianni, 195 USPQ 150, Ex prate Formal, 230 USPQ 546.   The breadth of the claims includes many compounds. The compounds embraced by the claims are numerous and are in the hundreds. The nature of the invention is using the compounds as pharmaceuticals. There is no known prior art that broadly teaches the instant inventions.  
Generally, in chemical art there is no absolute predictability or established correlation between different substituents on a core that they would behave in a certain way. The uncertainty presents one of ordinary skill in the art with obstacles and prevents her from accepting any changes in chemical structure on its face.   The level of ordinary skill in the art of structural activity relationship is high.  The level of unpredictability in chemical art is very high, In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).   
Hydrate is a co-crystal of a crystal and water. The number of moles of water may vary. The structure of a crystal is determined by the process of making it.  The specification fails to disclose how the crystals of the claimed compounds are made and the number of moles of water in each hydrate.  US 2016/0168121 A1, disclosed how to make the Ax1 inhibitor, [0204] and AstraZeneca disclosed osimertinib.  But they did not disclose how to make their crystals or hydrates. There is no incorporation by reference of publications wherein the procedures could be found.  There is no evidence in the specification that established correlation between the specification disclosure and the claims. See Ex parte Mass, 9 USPQ2d 1746, (1987).  By deleting hydrate in every occurrence the rejection would be overcome.
Claims 1-6, 8-13, are drawn to treating cancers. Cancer embraced all the five categories of cancers. However, there is no evidence in the specification that the instant composition would treat all the five categories of cancers namely: carcinoma, sarcoma myeloma, leukemia, lymphoma and mixed types. In the assays performed at pages 13-14, only human non-small cell lung cancer cell line was tested.  A process of treating cancer must stop the proliferation of cancer cells in every specific type. There is no discussion of the results establishing nexus between the results and each type of cancer.
According to Matthews et al., Cancer Res. (2007), Vol. 67(6), pages 2430-2438 (www.aacrjournals.org), not only is cancer in human requires chronic exposure to a combination of cancer or tumor promoters, activating protein and nuclear factor activation are required during promotion and progression of cancers. For example, cervical cancer may be initiated by exposure to HPV (e.g. HPV16) it requires many years of promotion such as exposure to  Ibid. However, the authors state that skin carcinogenesis is unique for not requiring nuclear activation.  
The “fact that [the] art of cancer chemotherapy is highly unpredictable places on drug patent applicants to provide basis for believing speculative statements placed in the specification as positive assertion are true, and failing such, ignorance of PTO in not being able to provide scientific reason why assertion is not sound is not justification for permitting assertion to be made, where those of ordinary skill in the art would not accept assertions as believable without some data or other evidence to support it.”   In re Hozumi, 226 USPQ 353, (ComrPats, 1985). “Proof of utility is sufficient if it is convincing to one [of] ordinary skill in the art, amount of evidence required depends on facts of each individual case, character and amount of evidence needed may vary, depending on whether alleged utility appears to accord with or to contravene scientific principles and beliefs.”  In re Jolles, 206 USPQ 885 (CCPA, 1980).  
 Even though “the state of cancer treatment has advanced remarkably, decisional law would seem to indicate that the [instantly claimed] utility is sufficiently unusual to justify an examiner’s requiring substantial evidence, which may be in the form of animal tests.” Ex parte Krepelka, et al., 231 USPQ 746 (BdPatApp&Int, 1986). 
The claims are broader in scope than the specification enabling disclosure.   It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved" and physiological activity is generally considered to be an unpredictable factor.  See In re Fisher, 427 F.2d. 833, 839, 166 USPQ 18, 24 (CCPA 1970).  
  Given the limited guidance in the specification one of ordinary skill in the art would have to perform significant amount of experiments to make and use the invention as claimed.  There is no absolute predictability or established correlation between the claims and the specification disclosures. There is a zone of uncertainty between the examples and the claims and between the claims and the specification.  The uncertainty presents one of ordinary skill in the art with See Ex parte Mass, 9 USPQ2d 1746, (1987).  
MPEP 2164.01(a) states, “[a] conclusion of lack of enablement means that, based on the evidence regarding any of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.  In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).” See also, Univ. of Rochester v. G.D.Searle & Co, 68 USPQ2d 1424 (DC WNY, 2003). That conclusion is clearly justified here.  
Applicant should note that enablement requirement is an ‘“essential material’. See 37 CFR 1.57(b), 1.57(c)(1) to (2). See also MPEP 608.01(p), which states as follows: 
A mere reference to another application, publication or patent is not an incorporation of anything therein into the application containing such reference for the purpose of satisfying the requirement of 35 USC 112, first paragraph. In re de Seversky, 474 F.2d 671, 177 USPQ 144 (CCPA 1973). . . Particular attention should be directed to the subject matter and the specific portions of the referenced document where the subject matter being incorporated may be found. 
“All questions of enablement are evaluated against the claimed subject matter. The focus of the examination inquiry is whether everything within the scope of the claim is enabled. Accordingly, the first analytical step requires that the examiner determine exactly what subject matter is encompassed by the claims.”  See, e.g., AK Steel Corp. v. Sollac, 344 F.3d 1234, 1244, 68 USPQ2d 1280, 1287 (Fed. Cir. 2003).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. For the reasons set forth above, applicant fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 11, is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are how to perform “combining”. Under the US patent practice, a claim drawn to a process must cite how each step is performed not what ‘is done’ as in the instant. The steps must be novel and unobvious. 
If applicant intends to claim methods of “combining” as known in the art. Applicant would have done no more than combine separate but well-known inventions. While the combination may perform a useful function it did no more than what they would have done separately. In re Anderson, 396 U.S. 57, 163 USPQ 673 (1969) cited in KSR Int. Co. v. Teleflex Inc, 550 U.S. 82 USPQ2d 1385 (2007).  When a patent simply arranges old elements with each performing the same function it had been known to perform and yields predictable result, the combination is not patentable.  In re Sakraida, 425 US 273, 189 USPQ 449 (1976) cited in KSR, supra.  A patent Great Atlantic & Pacific Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 187 USPQ 303 (1950), cited in KSR, supra.
Claim 11, is drawn to all steps of combining, known today and those that may be discovered in the future.  Hence the claim is indefinite.
Claims 1, 8-10, 12-13, are drawn to agent (composition) comprising the same compounds.  The claims cite intended use. However, under the US patent practice intended use is not a limitation of a product or compound. In re Hack, 114USPQ 161 (CCPA, 1957); In re Craig, 90 USPQ 33 (CCPA, 1951); In re Brenner, 82 USPQ 49 (CCPA, 1949).   Therefore the claims are duplicates. Duplicates or substantial duplicate claims cannot be in the same application.
Appropriate corrections are required.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-7, are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claims are drawn to agent (composition) comprising the same compounds.  The claims cite intended use. However, under the US patent practice intended use is not a limitation of a product or compound. In re Hack, 114USPQ 161 (CCPA, 1957); In re Craig, 90 USPQ 33 (CCPA, 1951); In re Brenner, 82 USPQ 49 (CCPA, 1949).   Therefore the claims fail to further limit the subject matter of claim 1.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-13, are rejected under 35 U.S.C. 103(a) as being unpatentable over Inukai et al., US 2016/0168121 A1 (effective filed date 7/24/13), in view of AstraZeneca, (2015) Tagrisso (Osimertinib) Prescribing Information. 
Applicant claims agent (composition) comprising osimertinib and the following compound


    PNG
    media_image1.png
    185
    302
    media_image1.png
    Greyscale
.  Applicant also claims the process of combining them. The claims cite intended use of the composition for cancer treatment.
Determination of the scope and content of the prior art (MPEP 2141.01 
Inukai et al., disclosed the same compound (compound I) as one of more preferable compounds, [0072]-[0073], [0203].  It includes its isomers, stereoisomers, racemate, etc., [0090], salts and solvate in water (hydrate) [0093]-[0094]. The compound is Ax1 inhibitor useful for treating Ax1-related diseases, such as cancers, can be administered in combination therapy 
AstraZeneca disclosed osimertinib as useful in adjuvant treatment (combination therapy) of EGFR mutation-positive non-small cell lung cancer (NSCLC). It’s the first line treatment for patients with metastatic NSCLC, particularly patients with metastatic EGFR T790 mutation-positive NSCLC or following disease progression on or after EGFR tyrosine kinase inhibitor (TKI) therapy. AstraZeneca also disclosed possible adverse effects, contraindications and how to modify or mitigate them. See the entire document particularly pages 1-4.
 Ascertainment of the difference between the prior art and the claims (MPEP 2141.02)
The difference between the instant invention and Inukia et al., is that the prior art teaches combination of compound I with other cancer drugs but not with osimertinib.
The difference between the instant invention and AstraZeneca is that the prior art teaches combination of osimertinib with other cancer drugs but not with compound I.
Finding of prima facie obviousness---rational and motivation (MPEP 2142.2413)
“[R]eason, suggestion, or motivation to combine may be found explicitly or implicitly: 1) in the prior art references themselves; 2) in the knowledge of those of ordinary skill in the art that certain references, or disclosures in those references, are of special interest or importance in the field; or 3) from the nature of the problem to be solved.” Ruiz v. A.B. Chance Co., 234 F.3d 654, 665; 57 USPQ2d 1161 (Fed. Cir. 2000); see In re Dembiczak, 175 F.3d 994, 999; 50 USPQ2d 1614 (Fed. Cir. 1999). Also, KSR Int. Co. v. Teleflex Inc, 550 U.S. 82 USPQ2d 1385 (2007), instructs courts to take a more “expansive and flexible approach” in determining whether a patented invention was obvious at the time it was filed. 550 U.S. at 415. In particular, the Court emphasized the role of “common sense”. “Rigid preventative rules that Wyers v. Master Lock Co, 95 USPQ2d 1525, (Fed. Cir. 2010).
In the instant, the motivation is from the teachings of the prior arts, well-known knowledge of combination therapy and the problem applicant wanted to solve: avoid the prior arts.
The claims cite intended use. However, under the US patent practice intended use is not a limitation of a product or compound. In re Hack, 114USPQ 161 (CCPA, 1957); In re Craig, 90 USPQ 33 (CCPA, 1951); In re Brenner, 82 USPQ 49 (CCPA, 1949).   
Compound I, is one of “more preferable” examples by Inukai et al.  Therefore, one of ordinary skill would have been motivated to select from the preferred embodiments.  The selection is an obvious modification available for the preference of an artisan.  AstraZeneca disclosed osimertinib as useful in adjuvant treatment (combination therapy) of EGFR mutation-positive NSCLC. It’s the first line treatment for patients with metastatic NSCLC, particularly patients with metastatic EGFR T790 mutation-positive NSCLC or following disease progression on or after EGFR tyrosine kinase inhibitor (TKI) therapy.
Having known as set forth by the prior arts, one of ordinary skill in the art would have known to combine the compounds in combination therapy.  There is reasonable expectation of success because applicant use the compounds exactly as taught by the prior arts. 
Combination therapy allows for synergy, possible administration of a lower dose of each drug in the combination, which provides avoidance of overdose, toxicity or other negative effects of each drug. Hence, the motivation for combination therapy in medicine.  Assuming their combination produce an effect somewhat greater than the sum of their separate effects, the idea of combining them would flow logically from the teachings of the prior arts. Therefore, a claim to their joint use is not patentable. In re Crockett, 126 USPQ 186 (CCPA, 1960).
KSR Int. Co. v. Teleflex Inc, 550 U.S. 82 USPQ2d 1385 (2007), “when a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, 103 likely bars its patentability. For the same reason if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill.”  
It is not beyond ordinary skill to practice conventional technique of combining the drugs and administering them in a combination therapy. Such is deemed invention of reasoning not of creativity, KSR, supra.
The claims are not patentable because, under the US patent practice, the combination of non-patentable inventions is not patentable. The Ax1 inhibitor, osimertinib and their utility for treating cancer are known from prior arts. They were in the public domain prior to the time this application was filed.  While the combination may perform a useful function, it did no more than what they would have done separately. In re Anderson, 396 U.S. 57, 163 USPQ 673 (1969) cited in KSR Int. Co. v. Teleflex Inc, 550 U.S. 82 USPQ2d 1385 (2007).  
A combination of known elements is prima facie obvious if one of ordinary skill would have recognized an apparent reason to combine them and would have known how to do so. Ecolab, Inc. v. FMC Corp., 91 USPQ2d 1225, 569 F.3d 1335 (Fed Cir. 2009).   
A skilled artisan would have perceived reasonable expectation of success in combining osimertinib with the Ax1 inhibitor because they were known for treating cancers. The predictable use of prior art’s elements according to their established functions is prima facie obvious, Wyers, supra.  
When a patent simply arranges old elements with each performing the same function it had been known to perform and yields predictable result, the combination is obvious.  In re Sakraida, 425 US 273, 189 USPQ 449 (1976) cited in KSR, supra.  A patent for such Great Atlantic & Pacific Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 187 USPQ 303 (1950), cited in KSR, supra. 
Therefore, the claims are not patentable over the combined prior arts.
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taofiq A. Solola, whose telephone number is (571) 272-0709. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Anna Jiang, can be reached on (571) 272-0627.  The fax phone number for this Group is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is (571) 272-1600.

/TAOFIQ A SOLOLA/                                               Primary Examiner, Art Unit 1625                                                                                                                                                         
September 2, 2021